              Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 1 of 14




 1                                                                    HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9

10   LISA HOOPER, BRANDIE OSBORNE,
     KAYLA WILLIS, REAVY WASHINGTON,                                  No. 2:17-cv-00077-RSM
11   individually and on behalf of a class of
12   similarly situated individuals; THE                              DEFENDANT CITY OF SEATTLE'S
     EPISCOPAL DIOCESE OF OLYMPIA;                                    COMBINED REPLY IN SUPPORT OF
13   TRINITY PARISH OF SEATTLE; REAL                                  CONVERSION TO FINAL
     CHANGE,                                                          JUDGMENT AND OPPOSITION TO
14                                                                    VOLUNTARY DISMISSAL1
                                               Plaintiffs,
15
                                                                      Hearing dates:
16           v.                                                       3/27/2020 (Mot. for Conversion)
                                                                      4/3/2020 (Mot. to Dismiss)
17   CITY OF SEATTLE, WASHINGTON;
     WASHINGTON STATE DEPARTMENT OF                                   Without Oral Argument
18   TRANSPORTATION; ROGER MILLAR,
     Secretary of Transportation for WSDOT, in his
19
     official capacity,
20
                                            Defendants.
21

22
                                               I.       INTRODUCTION
23
              The question before the Court is how to resolve this case: either by entering judgment based
24
     on this Court’s prior rulings and the expansive record before the Court, or dismissing all claims,
25

26
     1
      The City has combined its reply in support of its motion for conversion, and its response to Plaintiffs’ motion for
27   voluntary dismissal, into this single filing.

                                                                                                PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                             1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 1                                                                        SUITE 2000
                                                                                              SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                                   TELEPHONE: (206) 245.1700
                                                                                                  FACSIMILE: (206) 245.1750
               Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 2 of 14




 1   including the City’s counterclaim, as if Plaintiffs had never filed suit and more than three years of

 2   litigation never happened. The City respectfully requests the Court do the former.
 3
               Plaintiffs aggressively litigated this case and repeatedly assured the Court they took it “very
 4
     seriously” and would prosecute it “vigorously.” Dkt. # 2 at 14; Dkt. # 159 at 9. But after adverse
 5
     rulings that were affirmed on appeal, and their counsel filed a similar suit in another court, “some”
 6
     of these Plaintiffs—we are not told which ones or presented with any evidence at all on this point—
 7

 8   have stopped answering counsel’s unspecified attempts to reach them. Dkt. # 234 at 1 n.1. This is

 9   not a valid basis for avoiding a pending request to enter final judgment.
10             The City’s motion is properly before the Court and should be granted, given that Plaintiffs
11
     have been given notice, have not identified any further facts or requested any more discovery that
12
     would change the outcome, and the City is entitled to relief for the reasons stated in the Court’s
13
     prior order. This will properly resolve the instant dispute as between these parties, and those in
14

15   privity with them.

16             Plaintiffs misstate the state of the record, which was developed in a manner akin to

17   dispositive motions. Moreover, the alternative remedy would be a continuance rather than
18   voluntary dismissal. Granting Plaintiffs’ belated motion for voluntary dismissal would unduly
19
     prejudice the City in numerous ways: the Court has already ruled against them on all key issues,
20
     they have delayed seeking voluntary dismissal until after these adverse rulings, and their counsel
21
     have already filed duplicative litigation in another forum. Overall, a voluntary dismissal would be
22

23   an extraordinary waste of the public resources that have been devoted to this case. In these

24   circumstances, the City respectfully submits that the proper outcome is a final judgment on the

25   merits.
26

27
                                                                                      PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                   1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 2                                                              SUITE 2000
                                                                                    SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                         TELEPHONE: (206) 245.1700
                                                                                        FACSIMILE: (206) 245.1750
             Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 3 of 14




 1                                          II.     ARGUMENT

 2   A.     The City has properly moved for conversion to summary judgment on all claims.
 3          As explained in the City’s motion, it is seeking to convert the Court’s prior order denying
 4
     injunctive relief and class certification into summary judgment for the City on all claims, for the
 5
     reasons stated in the order. See Dkt. # 230 at 2, 5-8. Such relief is available because Plaintiffs
 6
     have been notified of the request, given the opportunity to respond, and the record is sufficiently
 7
     developed to support final judgment on the merits. See id. at 6-8. Plaintiffs have now responded,
 8

 9   confirming they do not seek to develop the record any further and failing to identify any valid basis

10   for withholding final judgment from the City. See Dkt. ## 234, 236.
11          Plaintiffs are wrong to suggest repeatedly, without explanation, that the City has “not
12
     properly moved for summary judgment . . . .” Dkt. # 236 at 2, 9, 11. To the contrary, the City’s
13
     motion spelled out, consistent with prior authorities, that conversion to final judgment is “the
14
     functional equivalent of granting summary judgment”; emphasized the motion was submitted “in
15

16   accordance with the Court’s summary judgment procedures”; and specifically requested

17   conversion “into a final order granting summary judgment” to the City. Dkt. # 230 at 5-7. The

18   City also designated its motion on the Court’s docket system as one for summary judgment, see
19   Dkt. entry # 230, and its proposed order reiterated it was seeking a grant of “summary judgment”
20
     on all claims, Dkt. # 232 at 2. Indeed, elsewhere in their briefing Plaintiffs admit the City’s request
21
     is “for conversion and summary judgment.” Dkt. # 236 at 5 (emphasis added).
22
            As for the procedural requirements for conversion, Plaintiffs argue they have not received
23

24   clear notice and an opportunity to present their case. See Dkt. # 236 at 5. This argument is self-

25   defeating on its face. The Ninth Circuit has indicated that conversion is available where “the notice

26   and hearing requirements of Fed. R. Civ. P. 56” have been followed, as here. Air Line Pilots Ass’n,
27
                                                                                    PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                 1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 3                                                            SUITE 2000
                                                                                  SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                       TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
              Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 4 of 14




 1   Int’l v. Alaska Airlines, Inc., 898 F.2d 1393, 1397 n.4 (9th Cir. 1990). In contrast, the “seminal”

 2   U.S. Supreme Court opinion that Plaintiffs reference holds only that conversion is unavailable
 3
     when no such procedures have been followed. Dkt. # 236 at 4; see Univ. of Texas v. Camenisch,
 4
     451 U.S. 390, 395 (1981). Likewise, the other cases Plaintiffs cite involved parties who were still
 5
     actively litigating and the absence of any prior notice, unlike here. See Dkt. # 236 at 6-7 (citing
 6
     cases). Again, the City filed its motion as one for summary judgment, giving clear notice and
 7

 8   more than enough time for Plaintiffs to make their case or to request more time in order to develop

 9   the record were there a basis to do so. See LCR 7(d)(3); Fed. R. Civ. Pro. (“Rule”) 56(d) (allowing
10   nonmovant to obtain more time to oppose summary judgment).
11
              Plaintiffs have not, however, indicated any desire to supplement the record or conduct more
12
     discovery,2 and have come nowhere close to the showing needed to defer a summary judgment
13
     ruling. The Ninth Circuit has held delaying such a decision requires a formal motion with
14

15   affidavits showing additional evidence exists that would prevent summary judgment. Chance v.

16   Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 (9th Cir. 2001); see also Tatum v. City and Cty. of San

17   Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006); Rule 56(d). In contrast, a plaintiff merely stating
18   “in conclusory form that it was deprived of the opportunity to discover additional crucial
19
     evidence”—which is all Plaintiffs have done here—is inadequate. Chance, 242 F.3d at 1161; see
20
     also Maljack Prods., Inc. v. GoodTimes Home Video Corp., 81 F.3d 881, 888 (9th Cir. 1996)
21
     (noting delay properly denied where plaintiff merely suggested evidence “may exist”).
22

23            Plaintiffs also assert—disingenuously—that discovery in this case was “expedited” and

24   “limited” over “a short 5 months” and is thus inadequate to support summary judgment. Dkt. #

25

26
     2
      As the Court previously indicated, with the denial of class certification affirmed on appeal, Plaintiffs would be
27   “limited to seeking and using discovery material specific to the named, individual Plaintiffs.” Dkt. # 221 at 2.

                                                                                                PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                             1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 4                                                                        SUITE 2000
                                                                                              SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                                   TELEPHONE: (206) 245.1700
                                                                                                  FACSIMILE: (206) 245.1750
             Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 5 of 14




 1   236 at 1, 3. Plaintiffs do not explain how discovery was substantively limited or what additional

 2   evidence they could have gathered. Their requests were expansive, see Dkt. # 218-2, and as
 3
     reflected across the dozens of declarations in the record, the City produced an extraordinary
 4
     amount of information in response, including policy and training materials, emails and other
 5
     messages, statistical data and reports, and detailed documentation of countless incidents. See Dkt.
 6
     # 218 at 2-3; see also, e.g., Dkt. # 94. Plaintiffs are incorrect about the duration of discovery, as
 7

 8   nearly seven months passed between the Court’s initial denial of a temporary restraining order and

 9   the preliminary injunction hearing. See Dkt. ## 65, 208. Lesser periods repeatedly have been held
10   more than enough to support summary judgment. See, e.g., Ben. Std. Life Ins. Co. v. Madariaga,
11
     851 F.2d 271, 277 (9th Cir. 1988) (holding six months was “more than sufficient to provide . . .
12
     reasonable opportunities for discovery”); United States v. Reliance Ins. Co., 799 F.2d 1382, 1388
13
     (9th Cir. 1986) (four months); Portland Retail Druggists Ass’n v. Kaiser Found. Health Plan, 662
14

15   F.2d 641, 646 (9th Cir. 1981) (three months). Regardless, the exact amount of time is not

16   dispositive, but rather the nature and content of the record developed, which is undeniably

17   substantial. See Dkt. # 231 at 2; see also Dkt. ## 24-33, 39-41, 43-48, 52-54, 57-58, 61, 63-64,
18   95-128, 131, 133-39, 160, 163-70, 172-84, 186-90, 196, 198-200, 202, 208.
19
            Plaintiffs’ only other attempt to undercut the procedural validity of the City’s request is to
20
     argue the City has not cited “a single case” allowing conversion “after the preliminary injunction
21
     hearing” on the “motion of a party.” Dkt. # 236 at 4, 6-7. But the principles of conversion are
22

23   clear and may be invoked through the use of summary judgment procedures, as the City has done

24   here. See Air Line, 898 F.2d at 1397 n.4. Any absence of closer authority reflects the unusual

25   circumstances presented, which support the City’s request for relief. Moreover, multiple courts
26
     have in fact converted preliminary injunction rulings into final orders after hearing or decision,
27
                                                                                  PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 5                                                           SUITE 2000
                                                                                 SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                      TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
             Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 6 of 14




 1   including on motion of a party, see Yates Real Estate, Inc. v. Plainfield Zoning Bd. of Adjustment,

 2   No. 18-12700-KM-CLW, 2020 WL 401972, at *1 (D.N.J. Jan. 23, 2020), after notice has been
 3
     provided, see D.L. Cromwell Invs., Inc. v. NASD Reg., Inc., 279 F.3d 155, 157, 158-61 (2d Cir.
 4
     2002), or even without any prior notice where more briefing would have made no difference, see
 5
     D. Patrick, Inc. v. Ford Motor Co., 8 F.3d 455, 458-59 (7th Cir. 1993).
 6
            Plaintiffs’ arguments focused on conversion are ultimately form over substance. At
 7

 8   bottom, the City is entitled to move for summary judgment based on the current record. The

 9   Court’s preliminary injunction rulings merely provide an existing roadmap for decision.
10   B.     Final judgment for the City is warranted based on the evidence in the record.
11          As explained in the City’s motion and reflected in the Court’s prior order, the record amply
12
     demonstrates that the City’s encampment rules are facially valid and have been lawfully applied
13
     to the Plaintiffs. See Dkt. # 230 at 7-8. This Court already ruled that the City’s rules are valid on
14
     their face, which is not dependent on disputed facts. See Dkt. # 209 at 19-21, 25-27. The Court
15

16   also ruled Plaintiffs were unlikely to succeed on their as-applied challenges, including because

17   they failed to provide any evidence of an unlawful City practice and admitted to receiving notice

18   and refusing storage. Id. at 9-11, 13-14, 21-24, 28-30. Plaintiffs are correct that success under the
19
     preliminary injunction standard does not in every instance equate to summary judgment, see Dkt.
20
     # 236 at 6, but on the current record—the same record—Plaintiffs cannot prevail. Their allegations
21
     remain “conclusory” and “not supported by the evidence,” and the City is thus entitled to relief as
22
     a matter of law. Dkt. # 209 at 10.
23

24          Plaintiffs have not only failed to establish any new facts that would change this outcome,

25   they have introduced no evidence at all, nor have they moved for a continuance to obtain additional
26   evidence. They assert the City’s practices “have evolved dramatically” and again make sweeping
27
                                                                                  PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 6                                                           SUITE 2000
                                                                                 SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                      TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
               Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 7 of 14




 1   allegations about notice and destruction of property, Dkt. # 236 at 3-4, but cite only to their own

 2   motion in support of these points, see id. (citing Dkt. # 234 at 8). In turn, that motion states directly
 3
     to the contrary that “the City’s policies and practices have continued,” albeit “with increasing
 4
     frequency,” a separate assertion based solely on two cited news articles. Dkt. # 234 at 8 & n.3
 5
     (emphasis added). The latter point is thus not based on any admissible testimony, and regardless,
 6
     this Court has already recognized that the rate at which the City addresses unauthorized camps on
 7

 8   public property, including those qualifying as obstructions or immediate hazards, does not

 9   demonstrate unlawful conduct. See, e.g., Dkt. # 209 at 27.
10            Plaintiffs attempt to generate theoretical factual disputes, but none are genuine, material,
11
     or otherwise sufficient to preclude summary judgment. In particular, Plaintiffs suggest they still
12
     disagree about whether the City follows its rules, dispute the lawfulness of the City’s conduct at
13
     the specific incidents previously discussed in their motions, insist the City summarily destroyed
14

15   their property, and question whether they received notice. Dkt. # 236 at 10. Yet these supposed

16   factual disputes lack any evidentiary basis and were already rejected in the Court’s prior order.

17   See, e.g., Dkt. # 209 at 10 (failure to establish unlawful practices), 27 (discussing City’s lawful
18   justifications regarding specific disputed incidents), 23 (noting evidence of property destruction
19
     lacked “context” and thus failed to show any unlawful conduct), 13-14 (noting Plaintiffs “have
20
     acknowledged receipt of constitutionally adequate notice”). The mere identification of theoretical
21
     factual disputes is insufficient to delay or overcome summary judgment. See, e.g., Chance, 242
22

23   F.3d at 1161; Maljack, 81 F.3d at 888.3

24

25
     3
       Indeed, the Ninth Circuit held that Plaintiffs “failed to proffer sufficient evidence and articulate a practice that was
26   common to the claims of the proposed class in their motion for class certification.” Willis v. City of Seattle, 943 F.3d
     882, 885 (9th Cir. 2019).
27
                                                                                                   PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                                1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 7                                                                           SUITE 2000
                                                                                                 SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                                      TELEPHONE: (206) 245.1700
                                                                                                     FACSIMILE: (206) 245.1750
             Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 8 of 14




 1          More broadly, Plaintiffs frame the City’s request for final judgment as “a clear attempt to

 2   cut off potential avenues of relief others may have,” but the City is requesting relief targeted to the
 3
     Plaintiffs and the disputes they have raised in this lawsuit. Dkt. # 236 at 4. As Plaintiffs
 4
     acknowledge, class certification was denied, see id., which means any final judgment will have
 5
     preclusive effect under res judicata and collateral estoppel principles only as between the City, the
 6
     Plaintiffs, and any persons sufficiently in privity for preclusion to apply. The City has been clear
 7

 8   to request a final decision only that its encampment rules “are valid facially and as applied to the

 9   Plaintiffs,” not third parties. Dkt. # 230 at 10 (emphasis added). This is true of the City’s request
10   for declaratory relief in particular, see Dkt. # 232 at 2, which is a proper vehicle for resolving the
11
     disputes Plaintiffs have raised with the City’s encampment policies and practices.
12
            In addition to being targeted, the declaratory judgment the City has requested would be
13
     useful and is thus appropriate. Plaintiffs argue the declaration would accomplish nothing because
14

15   there is no “substantial controversy,” Dkt. # 234 at 7, while at the same time insisting there are

16   “disputes” between the parties that are “far from resolved,” Dkt. # 236 at 10. Plaintiffs ignore that

17   a declaration would help preclude relitigation by these Plaintiffs; prevent them from circumventing
18   this Court’s rulings; and provide persuasive and informative value on important public issues going
19
     forward. See, e.g., Radiant Tech. Corp. v. Electrovert USA Corp., 122 F.R.D. 201, 203-04 (N.D.
20
     Tex. 1988) (noting importance of rulings to parties with a “public profile”). These are sufficient
21
     grounds for a declaration, which would simply mirror dismissal of Plaintiffs’ claims for the reasons
22

23   identified in the Court’s prior order.

24          Finally, the Court can grant final judgment to the City without resolving any unsettled

25   issues of state law. The Court’s prior order already denied Plaintiffs’ state law claims because
26
     they did not “address” or “explain” them, and Plaintiffs still have not done so. Dkt. # 209 at 31.
27
                                                                                    PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                 1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 8                                                            SUITE 2000
                                                                                  SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                       TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
             Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 9 of 14




 1   The closest Plaintiffs now come is to suggest in passing that state constitutional law has been

 2   “clarified,” citing State v. Pippin, 200 Wn. App. 826, 846, 403 P.3d 907 (2017). Yet Pippin
 3
     involved a warrantless search of a tent on public land for purposes of an investigation, which
 4
     implicated a right to privacy given the potential for “intimate and personal details” to be disclosed.
 5
     Id. at 844, 846. The court specifically limited its holding, stating it was not addressing “whether
 6
     a privacy right would play any role in an eviction.” Id. at 844 n.6. Accordingly, this authority
 7

 8   does not support Plaintiffs’ state law claims, which remain undeveloped and should be denied

 9   along with their federal claims.
10   C.     Voluntary dismissal at this late stage would be prejudicial and unwarranted.
11          Instead of final judgment, Plaintiffs request voluntary dismissal without prejudice. See
12
     Dkt. # 234. As the City has explained, granting a voluntary dismissal is inappropriate given the
13
     Court’s prior rulings adverse to the Plaintiffs, the significant resources the parties and Court have
14
     already expended, and the public nature of the suit and duplicative litigation that already has been
15

16   filed. Dkt. # 230 at 8-9. Plaintiffs have failed to justify a sudden termination of this lawsuit

17   without any finality, as they request. See Dkt. # 234 at 1 & n.1.

18          To begin with, Plaintiffs misrepresent the discussions between the parties and provide no
19
     factual detail or evidence regarding Plaintiffs’ whereabouts or the efforts of counsel to contact
20
     those who are absent. Without citation to any evidence, Plaintiffs say they contacted the City on
21
     January 30, 2020, “to discuss Plaintiffs’ desire to dismiss the case . . . as to all Plaintiffs’ claims
22
     against all Defendants.” Dkt. # 234 at 3. Instead, counsel reached out to propose dismissal
23

24   conditioned on additional terms, and limited to those Plaintiffs who executed an agreement, which

25   was represented as less than all of them. Plaintiffs’ counsel would not disclose which Plaintiffs
26   were available and had extended authority, and which had not. See Flevaris Reply Decl., Exs. 1-
27
                                                                                    PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                 1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 9                                                            SUITE 2000
                                                                                  SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                       TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
            Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 10 of 14




 1   2. Even now to the Court, Plaintiffs do not identify which of them are out of reach or what efforts

 2   have been made to contact them; nor does the motion explain why dismissal should be without
 3
     prejudice as to those Plaintiffs who are present. See Dkt. # 234 at 1 & n.1.
 4
            The foremost flaw in Plaintiffs’ request is that they do not identify any valid reason to
 5
     withhold summary judgment from the City. As noted above, the City’s motion has triggered
 6
     Plaintiffs’ obligation to respond on the merits, and summary judgment should be granted when it
 7

 8   has been requested and no showing in support of delay has been made. See supra, at 4-5 (citing

 9   cases). None of Plaintiffs’ cited cases suggest that a valid, pending summary judgment motion
10   should be overlooked in favor of voluntary dismissal. On this ground alone, the City’s motion
11
     should be granted and Plaintiffs’ motion denied. This Court recognized as much when previously
12
     faced with such competing motions, granting summary judgment rather than voluntary dismissal.
13
     See Wilks v. Porter, No. C05-2057-RSM-JPD, 2007 WL 130185, at *1-2 (W.D. Wash. Jan. 16,
14

15   2007). Here, the result should be the same.

16          Plaintiffs’ motion also fails on its own terms. The only legal argument Plaintiffs give in

17   support of voluntary dismissal is that the City allegedly will not be legally prejudiced. See Dkt. #
18   234 at 5-6. Plaintiffs ignore their own cited authorities on this issue. See Dkt. # 234 at 4 (citing
19
     Westlands Water Dist. v. United States, 100 F.3d 94, 96 (9th Cir. 1996)). Legal prejudice means
20
     “prejudice to some legal interest, some legal claim, or some legal argument.” Westlands, 100 F.3d
21
     at 97. Here, the City has identified multiple forms of legal prejudice that it would suffer, and that
22

23   the public would suffer, without a final adjudication of this dispute.

24          First, the City would suffer prejudice to its legal interests and arguments as a result of

25   apparent or potential forum shopping, given the adverse rulings this Court has already issued
26
     against Plaintiffs. The Ninth Circuit has repeatedly held that adverse rulings are a valid basis to
27
                                                                                    PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 10                                                          SUITE 2000
                                                                                 SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                      TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
            Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 11 of 14




 1   refuse voluntary dismissal for this reason. See Terranova v. Kincheloe, 852 F.2d 424, 429-30 (9th

 2   Cir. 1988) (refusal to dismiss after magistrate issued recommendation); Kern Oil and Refining Co.
 3
     v. Tenneco Oil Co., 792 F.2d 1380, 1389-90 (9th Cir. 1986) (dismissal motion aimed at securing
 4
     a more favorable judge was “impermissible forum shopping”); Thompson v. Janssen Pharms.,
 5
     Inc., 756 F. App’x 740, 741 (9th Cir. 2019); Maxum Indem. Ins. Co. v. A-1 All Am. Roofing Co.,
 6
     299 F. App’x 664, 665-66 (9th Cir. 2008); see also Westlands, 100 F.3d at 97 (noting that “loss of
 7

 8   a federal forum” qualifies as legal prejudice).

 9          Plaintiffs point to the particular types of rulings at issue in some of these cases, ignoring
10   the broader principle and its application to this case. See Dkt. # 236 at 11 (noting cases involved
11
     magistrate reports and partial summary judgment orders). Here, the Court issued a detailed order
12
     denying injunctive relief and class certification. The Court explained its legal analysis on
13
     numerous pertinent issues, including the facial validity of the City’s rules, and found that
14

15   Plaintiffs’ allegations were conclusory and unsupported, that their proffered evidence lacked

16   context, that they had admitted to receiving adequate notice and refusing storage, and that they

17   misrepresented statistical data and reports produced in discovery. See Dkt. # 209. This order
18   indicated the Court’s views on a number of disputed issues and the likely trajectory of the case
19
     going forward. Similarly, the Court’s stay order indicated how any remaining discovery would
20
     proceed. See Dkt. # 221 at 2-3.
21
            The circumstances here strongly suggest an attempt to avoid these rulings. Plaintiffs
22

23   originally sought to serve as class representatives, and at that time, repeatedly assured the Court

24   they took the case “very seriously” and would prosecute it “vigorously.” Dkt. # 2 at 14; Dkt. #

25   159 at 9. They even appealed the issue of whether they qualified as adequate class representatives.
26
     As Plaintiffs argued to the Ninth Circuit on this point: “All Plaintiffs testified that they were
27
                                                                                 PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                               1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 11                                                         SUITE 2000
                                                                                SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                     TELEPHONE: (206) 245.1700
                                                                                    FACSIMILE: (206) 245.1750
            Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 12 of 14




 1   familiar with the basis for the suit and their responsibilities.” No. 18-35053, ECF No. 16 at 65. It

 2   was not until after the Court ruled against them, that adverse decision was upheld on appeal, and
 3
     their counsel filed a similar lawsuit against the City in state court seeking expansive discovery and
 4
     relief, that the missing Plaintiffs disappeared from this case. Plaintiffs’ motion suggests the
 5
     missing individuals cannot be contacted by phone or otherwise, but the Plaintiffs testified in their
 6
     depositions about using cell phones, facebook, and other such means of communication. See
 7

 8   Flevaris Reply Decl., Exs. 3-6. Taken together, these facts are strongly suggestive of forum

 9   shopping.
10          Second, Plaintiffs have also delayed in moving for dismissal of this case. Plaintiffs filed
11
     suit in early 2017 and litigated aggressively up until the preliminary injunction hearing nearly eight
12
     months later. See, e.g., Dkt. ## 1, 2, 23, 73, 87, 89, 93, 218. After lodging their petition for
13
     interlocutory appeal, they sought and obtained a stay from this Court on December 20, 2017. See
14

15   Dkt. # 221. After lengthy appellate proceedings, the Ninth Circuit affirmed on November 29,

16   2019. Dkt. # 224. Plaintiffs did not then contact the Court or take any other action, until counsel

17   reached out to the City at the end of January. Plaintiffs did not move to dismiss until March 13,
18   2020, well over three years since they filed suit and only after the City moved for conversion to
19
     final judgment. Over the course of these proceedings, the City has incurred significant expense,
20
     including discovery with regard to Plaintiffs in particular. See Dkt. # 231 at 2. If Plaintiffs,
21
     including those who remain present, did not want to litigate this case to conclusion, they should
22

23   have abandoned it long ago rather than repeatedly insist to the Court and City that they would

24   pursue it vigorously to its full conclusion. See Dkt. # 2 at 14; Dkt. # 159 at 9. Such delay qualifies

25   as legal prejudice. See Westlands, 100 F.3d at 97 (considering delay as a potential ground for legal
26
     prejudice).
27
                                                                                   PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 12                                                          SUITE 2000
                                                                                 SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                      TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
            Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 13 of 14




 1          Finally, the City is already facing duplicative litigation by some of the same counsel in

 2   another forum, in a case seeking broad discovery and relief. See Dkt. # 231-1. None of the
 3
     precedents Plaintiffs cite deal with similarly public issues, much less overlapping constitutional
 4
     claims brought by the same legal counsel seeking broad relief in a different court. These factors
 5
     weigh heavily against voluntary dismissal, especially given the public interest in final resolution
 6
     of such disputes and the distinct potential for foul play. See Radiant, 122 F.R.D. at 203-04; cf.
 7

 8   Hamilton v. Firestone Tire & Rubber Co., Inc., 679 F.2d 143, 145 (9th Cir. 1982) (noting legal

 9   prejudice “does not result simply when defendant faces the prospect of a second lawsuit”
10   (emphases added)).
11
                                          III.    CONCLUSION
12
            The City has properly moved for conversion of the Court’s prior order into summary
13
     judgment on all claims. Plaintiffs have not attempted to prove any new facts, have made clear they
14
     have no intention of litigating this case any further, and have identified no valid basis for
15

16   withholding such relief. Plaintiffs’ motion for dismissal is unsupported and would result in legal

17   prejudice against the City and the public. Accordingly, the City respectfully requests that the Court

18   grant the City’s motion, convert the Court’s prior order into a final judgment on the merits, and
19
     deny Plaintiffs’ request for voluntary dismissal.
20
            DATED this 27th day of March, 2020.
21
                                                   PACIFICA LAW GROUP LLP
22
                                                   By    s/ Taki V. Flevaris
23
                                                         Matthew J. Segal, WSBA #29797
24                                                       Taki V. Flevaris, WSBA #42555

25                                                 SEATTLE CITY ATTORNEY’S OFFICE
                                                       Gary Smith, WSBA #29718
26

27                                                 Co-Counsel for Defendant City of Seattle

                                                                                  PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                                1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 13                                                          SUITE 2000
                                                                                 SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                      TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
            Case 2:17-cv-00077-RSM Document 238 Filed 03/27/20 Page 14 of 14




 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on this 27th day of March, 2020, I electronically filed the foregoing

 3   document with the United States District Court ECF system, which will send notification of such

 4   filing to all counsel of record.

 5           Dated this 27th day of March, 2020.

 6

 7                                                                                     s/ Thien Tran
                                                                      Thien Duc Tran, Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                 PACIFICA LAW GROUP LLP
     CITY’S REPLY AND RESPONSE BRIEF IN                                              1191 SECOND AVENUE
     SUPPORT OF FINAL JUDGMENT - 14                                                        SUITE 2000
                                                                               SEATTLE, WASHINGTON 98101-3404
     Case No. 2:17-cv-00077-RSM                                                    TELEPHONE: (206) 245.1700
                                                                                   FACSIMILE: (206) 245.1750
